                         Case 18-22529                  Doc 21        Filed 10/29/18 Entered 10/29/18 14:54:38                           Desc Main
                                                                        Document     Page 1 of 6
  Fill in this information to identify your case:                                                          400.00
                                                                                                           400.00

   Debtor 1              Jeffery                 Richard                Pabst
                         __________________________________________________________________
                                                                                                               0.00
                                                                                                               0.00
                         First Name                     Middle Name          Last Name

   Debtor 2              Michele                 Margaret               Pabst
                         __________________________________________________________________
                                                                                                               0.00         X   Check if this is an amended
   (Spouse, if filing)   First Name                     Middle Name          Last Name
                                                                                                                                plan, and list below the
   United States Bankruptcy Court for the : __NORTHERN DISTRICT OF ILLINOIS __                                                  sections of the plan that have
                                                                                                                                been changed
               18-22529
   Case Number ______________________________________________
   (If known)                                                                                                                   ________________________
                                                                                                                                 Section 5.1
                                                                                                                                ________________________


Official Form 113
Chapter 13 Plan                                                                                                                                                   12/17

  Part 1:            Notices

To Debtors:                This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies.


 To Creditors:             Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
                           attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
                           includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will
                           be ineffective if set out later in the plan.




 1.1      A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial                           Included         Not Included
          payment or no payment at all to the secured creditor
 1.2      Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in                            Included         Not Included
          Section 3.4
 1.3      Nonstandard provisions, set out in Part 8                                                                                 Included         Not Included



 Part 2:             Plan Payments and Length of Plan

2.1 Debtors(s) will make regular payments to the trustee as follows:
            720.00
       $ ___________                   month for _____
                                   per_______        36 months
       Insert additional lines if necessary.
       If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
       payments to creditors specified in this plan.




Official Form 113                     Record # 788434                         Chapter 13 Plan                                                        Page 1
                  Case 18-22529               Doc 21        Filed 10/29/18 Entered 10/29/18 14:54:38                                 Desc Main
                                                              Document     Page 2 of 6
Debtor 1    Jeffery                 Richard                Pabst
            __________________________________________________________________                                                 18-22529
                                                                                                        Case Number (if known) ______________________________
            First Name                 Middle Name                Last Name


2.2 Regular payments to the trustee will be made from future income in the following manner:
    Check all that apply.
        Debtor(s) will make payments pursuant to a payroll deduction order.
        Debtor(s) will make payments directly to the trustee.
        Other (specify method of payment):____________________________.

2.3 Income tax refunds
    Check one.
            Debtor(s) will retain any income tax refunds received during the plan term.
            Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within14 days of filing the return and will
            turn over to the trustee all income tax refunds received during the plan term.
            Debtor(s) will treat income tax refunds as follows:
             ____________________________________________________________________________________________________

             ____________________________________________________________________________________________________
2.4 Additional payments.
    Check one.
            None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $ __________________.
                                                                                                    25,920.00

 Part 3:        Treatment of Secured Claims

3.1 Maintenance of payments and cure of default, if any.
    Check one.
            None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

            The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes required by
            the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or
            directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through disbursements by the
            trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the
            filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the current installment payment and
            arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. If relief from the automatic stay
            is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this
            paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan. The final
            column includes only payments disbursed by the trustee rather than by the debtor(s).

             Name of Creditor             Collateral         Current installment        Amount of           Interest rate on   Monthly plan Estimated total
                                                             payment                    arrearage (if       arrearage          payment on payments by
                                                             (including escrow)         any)                (if applicable)    arrearage    trustee

            Seterus Inc.                2171 Cedar Ave.     $                 788.00   $         0.00           0.00   %       $        0.00    $            0.00
                                        Hanover Park IL
                                                             Disbursed by:
                                        60133 - Primary
                                                                 Trustee
                                        Residence
                                                                 Debtor(s)

            Seterus Inc.                2171 Cedar Ave.     $                  0.00    $ 24,000.00              0.00   %       $        0.00    $     24,000.00
                                        Hanover Park IL
                                                             Disbursed by:
                                        60133 - Primary
                                                                 Trustee
                                        Residence
                                                                 Debtor(s)


3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.
            None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3 Secured claims excluded from 11 U.S.C. § 506.
   Check one.
           None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4 Lien avoidance.
    Check one.
            None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

Official Form 113          Record # 788434                               Chapter 13 Plan                                                         Page 2
                  Case 18-22529               Doc 21           Filed 10/29/18 Entered 10/29/18 14:54:38                              Desc Main
                                                                 Document     Page 3 of 6
Debtor 1    Jeffery                 Richard                Pabst
            __________________________________________________________________                                                18-22529
                                                                                                       Case Number (if known) ______________________________
            First Name                 Middle Name                  Last Name


            The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

            The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to which the
            debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the court, a judicial lien or security interest
            securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan. The
            amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part5 to the extent allowed. The
            amount, if any, of the judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C.
            §522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be avoided, provide the information separately for each lien.

           Information regarding judicial                Calculation of lien avoidance                                        Treatment of remaining
           lien on security interest                                                                                          secured claim
           Name of creditor                          a. Amount of lien                                  $        1,315.14     Amount of secured claim after
                                                                                                                              avoidance (line a minus line f)

           Midland Funding, LLC                      b. Amount of all other liens                       $     198,767.00      $


           Collateral                                c. Value of claimed exemptions                     $      15,000.00      Interest rate (if applicable)
           2171 Cedar Ave. Hanover Park IL
           60133 - Primary Residence
                                                     d. Total of adding lines a, b, and c               $     215,082.14                    %


                                                                                                                              Monthly payment on secured
           Lien Identification (such as              e. Value of debtor(s)' interest in                 $     174,000.00      claim
           judgement date, date of lien                 property
                                                                                                                              $
           recording, book and page number)

                                                     f. Subtract line e from line d.                    $      41,082.14       Estimated total payments on
           Judgement Date: 01/08/2018;                                                                                         secured claim
           Date Recorded: 01/17/2018;
                                                                                                                               $
           Document # 1801741058
                                                       Extent of exemption impairment
                                                       (Check applicable box ):

                                                          Line f is equal to or greater than line a.

                                                          The entire lien is avoided. (Do not complete the next column.)

                                                          Line f is less than line a.

                                                          A portion of the lien is avoided. (Complete the next column.)



3.5 Surrender of collateral.
     Check one.
            None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
 Part 4:        Treatment of Fees and Priority Claims

4.1 General
    Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in§ 4.5, will be paid in full without
    postpetition interest.

4.2 Trustee's fees
                                                                                                                  5.10
    Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be ________% of plan payments; and
                                                        1,321.92
    during the plan term, they are estimated to total $___________.


4.3 Attorney's fees
                                                                                               0.00
    The balance of the fees owed to the attorney for the debtor(s) is estimated to be $___________.


4.4 Priority claims other than attorney's fees and those treated in § 4.5.
    Check one.

           None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.


Official Form 113         Record # 788434                                  Chapter 13 Plan                                                        Page 3
                  Case 18-22529             Doc 21       Filed 10/29/18 Entered 10/29/18 14:54:38                              Desc Main
                                                           Document     Page 4 of 6
Debtor 1   Jeffery                 Richard                Pabst
           __________________________________________________________________                                           18-22529
                                                                                                 Case Number (if known) ______________________________
            First Name               Middle Name              Last Name



4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
    Check one.

           None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

 Part 5:        Treatment of Nonpriority Unsecured Claims


5.1 Nonpriority unsecured claims not separately classified.
    Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
    providing the largest payment will be effective. Check all that apply.

           The sum of $___________.

             100
           _______%                                                                3,481.00
                    of the total amount of these claims, an estimated payment of $_________.

           The funds remaining after disbursements have been made to all other creditors provided for in this plan.

                                                                                                                                       0.00
           If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $______________.
           Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.
5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.
           None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3 Other separately classified nonpriority unsecured claims. Check one.
           None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:        Executory Contracts and Unexpired Leases


6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
    and unexpired leases are rejected. Check one.

           None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

 Part 7:        Vesting of Property of the Estate


7.1 Property of the estate will vest in the debtor(s) upon
    Check the applicable box:

           plan confirmation.
           entry of discharge.
           other: ____________________________________________.

 Part 8:        Nonstandard Plan Provisions


8.1 Check “None” or List Nonstandard Plan Provisions
           None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.




Official Form 113        Record # 788434                             Chapter 13 Plan                                                       Page 4
                  Case 18-22529              Doc 21      Filed 10/29/18 Entered 10/29/18 14:54:38                               Desc Main
                                                           Document     Page 5 of 6
Debtor 1    Jeffery                 Richard                Pabst
            __________________________________________________________________                                           18-22529
                                                                                                  Case Number (if known) ______________________________
            First Name                Middle Name              Last Name




  Part 9:      Signature(s):

9.1 Signatures of Debtor(s) and Debtor(s)' Attorney

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the Debtor(s), if
must sign below.




                         Jeffery Richard Pabst, Sr.                                       Michele Margaret Pabst


             Date:                                                             Date:



            /s/ Joseph Mark D'Onofrio
     ________________________________________                        Date: 10/29/2018
     Signature of Attorney for Debtor


By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s)
also certify(ies) that the wording and order of the provisions in this Chapter13 plan are identical to
those contained in Official Form 113, other than any nonstandard provisions included in Part 8.




Official Form 113         Record # 788434                             Chapter 13 Plan                                                       Page 5
                  Case 18-22529             Doc 21       Filed 10/29/18 Entered 10/29/18 14:54:38                            Desc Main
                                                           Document     Page 6 of 6
 Debtor 1   Jeffery                 Richard                Pabst
            __________________________________________________________________                                         18-22529
                                                                                                Case Number (if known) ______________________________
            First Name               Middle Name              Last Name



Exhibit: Total Amount of Estimated Trustee Payments
      The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
      out below and the actual plan terms, the plan terms control.

a.   Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                            $          24,000.00

b.   Modified secured claims (Part 3, Section 3.2 total)                                                    $                0.00

c.   Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                               $                0.00

d.   Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                     $                0.00

e.   Fees and priority claims (Part 4 total)                                                                $           1,321.92

f.   Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                              $           3,481.00

g.   Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                          $                0.00

h.   Separately classified unsecured claims (Part 5, Section 5.3 total)                                     $                0.00

i.   Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)               $                0.00

j.   Nonstandard payments (Part 8, total)                                                                   $                0.00


     Total of lines a through j                                                                             $          28,802.92




Official Form 113        Record # 788434                             Chapter 13 Plan                                                     Page 6
